DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

The applicant’s specification states at the top of page 1 “This application is a continuation application of U.S. Application No. 16/872,626, filed on May 12, 2020, which is a divisional application of U.S. Application No. 16/258,673, filed on January 28, 2019”, however the claims in this application are directed to Fig. 7, not Fig. 4 as in the application No. 16/872,626, which makes this application a divisional application, not a continuation application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “the avalanche diode is connected to a gate of the transistor; and a plurality of pulling circuits each being configured to be coupled to a drain of the transistor of each pixel circuit of one pixel circuit column via a readout line”, however this is incorrect. It is shown in Fig. 7 that the plurality of pulling circuits 12 is configured to be coupled to a drain of the transistor NM2, not “the transistor” NM3 as claimed, of each pixel circuit 111 of one pixel circuit column via a readout line Rd where NM3 is taken to be “the transistor” in the claim. Such that one skilled in the art would not understand that a plurality of pulling circuits each being configured to be coupled to a drain of the transistor (NM3) of each pixel circuit of one pixel circuit column via a readout line when the plurality of pulling circuits are each coupled to a drain of the transistor NM2.

Claim 3 recites the limitation "the another switch transistor" in a limitation.  There is insufficient antecedent basis for this limitation in the claim.

Specification

The disclosure is objected to because of the following informalities: the applicant’s specification states at the top of page 15 “Each of the plurality of pulling circuits 12 is configured to be coupled to a drain of the transistor NM3 of each pixel circuit 111 of one pixel circuit column via a readout line Rd”, however, as shown in Fig. 7, each of the plurality of pulling circuits 12 is configured to be coupled to a drain of the transistor NM2, not transistor NM3, of each pixel circuit 111 of one pixel circuit column via a readout line Rd. Appropriate correction is required.

Allowable Subject Matter

Claims 11 – 13 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696